AUTOMATIC DATA PROCESSING, INC.

 

AMENDED AND RESTATED EMPLOYEES' SAVING - STOCK OPTION PLAN

 

The following is an amendment and restatement, effective as of November 8, 2005,
of the terms and restrictions of the Employees’ Savings-Stock Option Plan (the
“Plan”), originally adopted by the Board of Directors of Automatic Data
Processing, Inc. (the “Company”) on January 29, 1996, for the employees of the
Company and its subsidiaries based in France.

 

A. The Plan shall be implemented by a series of consecutive offerings of 48
months’ duration (each, an “Offering”). The terms and restrictions specific for
each Offering will be adopted by the Administrative Committee of the Plan (the
“Administrative Committee”) appointed by the Board of Directors of the Company.

 

B. The Administrative Committee shall supervise and administer the Plan and
shall have full power to adopt, amend and rescind any rules deemed desirable and
appropriate for the administration of the Plan and not inconsistent with the
Plan, to construe and interpret the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan. The determinations of
the Administrative Committee shall be final, binding, and conclusive.

 

C. Either the Board or the Administrative Committee may amend the Plan,
provided, however, that the Administrative Committee may amend the Plan only to
the extent required to comply with applicable law. The Plan shall continue until
terminated by the Board.

 

D. The terms and restrictions for each Offering shall include the following
provisions:

 

1.            Offering N° __ is granted for a period commencing January 1, 20__
and ending December 31, 20__ (the "Stock Option Period") to all employees of the
Company's French subsidiaries having concluded an indefinite-term employment
contract as of _________, 20__. No employee shall be granted an option under
Offering N° __ if such employee, immediately after the option is granted, owns
stock in the Company possessing 5% or more of the total combined voting power or
value of all classes of stock of the Company. Persons eligible to participate in
Offering N° __ pursuant to this Section 1 are hereinafter called "Eligible
Employees".

 

2.             The maximum number of shares of Common Stock of the Company (the
“Shares”) that may be issued and sold to all employees of the Company and its
subsidiaries in France and outside of France under the Plan and comparable plans
is ____ Shares. For each Eligible Employee, the maximum number of stock options
he or she may elect to receive is limited to the nearest whole number of stock
options determined by dividing (a) an amount equal to 10% of his or her gross
annual base salary in effect on ________, 20__ (bonuses and benefits in kind
excluded), by (b) the price per Share provided in Section 3 below, up to a
maximum of ____ stock options.

 

3.             The price at which the Eligible Employees may exercise their
options to acquire Shares has been irrevocably fixed prior to Offering N° __ and
for the entire duration of Offering N° __ at U.S. $____ per Share, corresponding
to Euro ____ per Share (the “Purchase Price”), using an exchange rate of Euro
_____ for U.S. $1.00 (the “Reference Rate”).

 

4.             Shares that the Eligible Employees may decide to acquire by
exercising their options will be paid by monthly deductions from their salaries
over a 48 calendar-month period commencing January 1, 20__ and ending December
31, 20__. Such deductions will correspond to Euro _____ per option and will bear
an interest rate based on the interest rate environment within France. The funds
collected from the Eligible Employees will be managed by a financial
institution.

 

5.             The Eligible Employees shall be entitled to exercise their stock
options by written notice of exercise delivered in January 20__ to the ADP
French subsidiary which employs them.

 

6.             The Eligible Employees who have elected to benefit from stock
options may withdraw from Offering N° __ and cancel their election with respect
to any or all of such stock options by written notice of cancellation delivered
to the ADP French subsidiary which employs them, at any time during the Stock
Option Period. If an Eligible Employee cancels his election as to a portion of
the stock options, he shall continue to make the required installment payments
with respect to the remainder of the stock options that he has not cancelled.

 

An Eligible Employee's rights with respect to the stock options which he has
cancelled shall be to receive in cash, within 15 business days following the end
of the calendar month during which he has delivered the notice of cancellation,
the amount credited to his account with respect to such stock options, which
amount will include any interest to which he may be entitled.

 

In the event that the Purchase Price is higher than the average of the high and
low sales prices of a share of Common Stock of the Company on the New York Stock
Exchange on December 31, 20__, all Eligible Employees will be deemed to have
withdrawn from Offering N° __and each Eligible Employee will be entitled to
receive, within 15 business days following the end of the calendar month during
which he has been deemed to have withdrawn from Offering N° __, a refund of
funds collected from such Eligible Employee in respect of Offering N° __, plus
any interest credited to the Eligible Employee's account in respect of such
funds.

 

7.            In order to minimize the exchange risks pertaining to the
respective fluctuation of the Euro and the U.S. dollar during the 48
calendar-month period referred to in Section 4 above, the following method will
be applied if the Eligible Employees exercise their options to acquire Shares:

 

-if at the expiration of the 48 calendar-month period, i.e. on December 31,
20__, the exchange rate between the Euro and the U.S. $ is the same as the
Reference Rate, there will be no adjustment;

 

-if on the same date, the Euro is higher, the Eligible Employees will be
reimbursed for the difference between the Reference Rate and the rate in effect
on December 31, 20__;

 

-if on the same date, the Euro is lower, the Eligible Employees will have the
option to either:

 

* make an additional payment covering the difference between the rate in effect
on December 31, 20__ and the Reference Rate in order to exercise all their stock
options; or

 

* exercise their stock options for a lower number of Shares, corresponding to
the U.S. dollar equivalent of the Euro amounts credited to their accounts.

 

8.            In the event of a stock dividend or a subdivision or combination
of the shares of capital stock of the Company, the maximum number of Shares
which may thereafter be issued and sold under Offering N° __ will be
proportionately increased or decreased, the terms relating to the price at which
options to acquire Shares may be exercised will be appropriately adjusted, and
such other action will be taken as in the opinion of the Administrative
Committee is appropriate under the circumstances. In case of reclassification or
other change in the shares of capital stock of the Company, the Administrative
Committee will make appropriate adjustments.

 

In the event that the Company is merged into another corporation, the Board of
Directors of the surviving or acquiring corporation may, but shall not be
required to, make such modification as is permissible and appropriate.

 

9.            No option granted under Offering N° __ shall be transferable by an
Eligible Employee, and an Eligible Employee's rights under Offering N° __ shall
be exercisable, during his lifetime, only by him.

 

10.          If, prior to January 1, 20__, an Eligible Employee having elected
to receive stock options, resigns, is dismissed, or if he transfers to a company
other than the Company or a subsidiary thereof, his rights under Offering N° __
shall thereupon be deemed to be cancelled. In such case, the Eligible Employee
shall be entitled to receive in cash, within 15 business days following the end
of the calendar month during which his rights under Offering N° __ shall be
deemed to be cancelled pursuant to this Section 10, the amount credited to his
account, which amount shall include any interest to which he may be entitled.

 

If, prior to January 1, 20__, an Eligible Employee having elected to receive
stock options dies, the right to purchase all Shares that the Eligible Employee
had elected to purchase under Offering N° 38, will be granted to the estate of
the deceased Eligible Employee. The estate will have six months from the date of
the death of the Eligible Employee to elect to purchase all Shares that the
Eligible Employee had originally elected to purchase, or such fewer number of
Shares that the estate elects to purchase using the funds credited to the
account of such Eligible Employee through the date of his death, in either case,
using as the “reference rate” the Euro/U.S. $ exchange rate in effect on the
last business day of the month in which the Eligible Employee died. In the event
the estate elects to purchase Shares for which there are not adequate funds in
the Eligible Employee’s account, the estate shall pay the difference, if any,
between the funds credited to the account of the Eligible Employee and the
amount necessary to purchase Shares at the reference rate. Any funds collected
on behalf of the deceased Eligible Employee exceeding the price to be paid by
the estate for the purchase of Shares will be given to the estate of the
deceased Eligible Employee. In the event the estate of such Eligible Employee
does not respond or elects not to purchase Shares in accordance with this
Section 10, the estate will receive the amount of funds credited to the account
of the deceased Eligible Employee, plus any interest credited to such account.

 

If an Eligible Employee is employed by a French subsidiary of the Company, or
business unit or division thereof, that is sold, transferred or otherwise
disposed by the Company after January 1, 20__, such Eligible Employee will be
entitled to purchase Shares with the funds collected (including any interest
credited thereon) through the date the sale is completed. Under such
circumstances, Eligible Employees will have the right to purchase Shares at the
Purchase Price, using as the “reference rate” the Euro/U.S. $ exchange rate in
effect on the date the sale is completed, up to the maximum number of Shares
that the Eligible Employee had elected to purchase under Offering N° __, and the
balance of funds, if any, will be returned to the Eligible Employee. In the
event that a sale, transfer or other disposition of a French subsidiary of the
Company, or business unit or division thereof, is completed before January 1,
200_, an Eligible Employee's participation in Offering N° __ will be
automatically terminated and all funds collected (including any interest
credited thereon) through the date of such sale will be returned to the Eligible
Employee within 15 business days following the end of the calendar month during
which any such sale, transfer or other disposition was completed.

 

11.           An Eligible Employee having elected to receive stock options on an
authorized leave of absence at any time during the period of January 1, 20__
through October 31, 20__ may continue to participate in Offering N° __ for up to
12 months. Upon return from the leave of absence, the Eligible Employee may make
up any deficit in the total amount originally required to be in such Eligible
Employee’s account through increased uniform payroll deductions over the
remaining payroll periods or the Eligible Employee may elect to submit a
certified check for the full deficit on the account. If, however, the authorized
leave of absence begins on or after November 1, 20__, then the Eligible Employee
may only make up any deficit in the amount required to purchase the number of
Shares that the Eligible Employee elected to purchase by certified check. The
Eligible Employee’s local Human Resource contact in the local Human Resource
office must receive all certified checks prior to December 31, 20__.

 

12.           An Eligible Employee that retires prior to December 31, 20__ may
elect to purchase the number of Shares purchasable under Offering N° __ with
funds collected through the date of retirement.

 

If an Eligible Employee that retires elects to purchase Shares with funds
collected through the date of retirement, on the last business day of the month
in which the Eligible Employee retires, all funds collected on behalf of the
Eligible Employee to purchase Shares in Offering N° __, including any interest
credited to date on funds held on behalf of such Eligible Employee, will be used
to purchase as many whole Shares as such amount will purchase up to the maximum
number of Shares that the Eligible Employee had elected to purchase in Offering
N° __, and the balance of funds, if any, will be paid in cash to such Eligible
Employee.

 

 

 

 

 